Name: Commission Regulation (EC) No 2123/95 of 6 September 1995 temporarily adapting the special arrangements for imports of rice laid down in Regulations (EEC) No 2942/73, (EEC) No 999/90, (EEC) No 862/91 and (EEC) No 81/92 for the purpose of implementing the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade;  EU finance;  plant product
 Date Published: nan

 No L 212/8 fWl 7. 9. 95Official Journal of the European Communities COMMISSION REGULATION (EC) No 2123/95 of 6 September 1995 temporarily adapting the special arrangements for imports of rice laid down in Regulations (EEC) No 2942/73 , (EEC) No 999/90 , (EEC) No 862/91 and (EEC) No 81/92 for the purpose of implementing the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas Council Regulation (EEC) No 1250/77 of 17 May 1977 concerning imports of rice from the Arab Republic of Egypt (2), Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (3), as last amended by Regulation (EC) No 2484/94 (4), and Council Regulation (EEC) No 3491 /90 of 26 November 1990 on imports of rice originating in Bangladesh 0 provide for the reduction of the levy appli ­ cable to imports into the Community of rice from certain countries up to certain maximum quantities provided that the countries concerned levy an export charge ; No 999/90 (10), (EEC) No 862/91 (") and (EEC) No 81 /92 (u) lay down detailed rules for the application of the said special arrangements ; Whereas pursuant to the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, the Community is to replace variable levies by fixed customs duties from 1 July 1995 ; whereas this could prevent application of the special arrange ­ ments ; whereas it is therefore necessary, pending the conclusion of new agreements with the countries in ques ­ tion , to make transitional adjustments to the abovemen ­ tioned Commission Regulations while maintaining the essential parts of the arrangements concerned ; Whereas levies are now replaced by customs duties and the reductions granted to third countries must be applied to the customs duties applicable from 1 July 1995 ; whereas, in order not to prejudice the interests of the exporter countries, it is also necessary to replace the reduction of the component designed to protect the Community industry by a fixed reduction of the import duty ; Whereas the rates of duty set out in the common customs tariff for imports of husked rice falling within CN code 1006 20 and milled rice falling within CN code 1006 30 are those applicable on the date referred to in Article 67 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (13); Whereas, to ensure the correct application of the arrange ­ ments involving the collecting of an export charge and the arrangements for the import of Basmati rice, the import duty must be fixed in advance ; whereas, therefore, the possibility of fixing the applicable duty on the date of submission of the import licence application should be maintained ; Whereas the security provided for in Article 10 of Commission Regulation (EC) No 11 62/95 (14), as last amended by Regulation (EC) No 1861 /95 (1S), to cover imports carried out with advance fixing should be increased ; Whereas Council Regulation (EEC) No 3877/86 of 16 December 1986 on imports of rice of the long-grain aromatic Basmati variety falling within subheading ex 10.06 B I and II of the Common Customs Tariff (*), as last amended by Regulation (EEC) No 3130/91 Q, provides for a reduction of 25 % in the levy applicable to imports up to a maximum annual quantity of 1 0 000 tonnes ; Whereas Commission Regulations (EEC) No 2942/73 (8), as last amended by Regulation (EEC) No 560 /91 (9), (EEC) ( 10) OJ No L 101 , 21 . 4. 1990, p . 20 .  ) OJ No L 349 , 31 . 12. 1994, p. 105 . 2) OJ No L 146, 14. 6. 1977, p. 9 . 3) OJ No L 84, 30 . 3. 1990, p. 85. 4) OJ No L 265, 15. 10 . 1994, p. 3. 5) OJ No L 337, 4. 12. 1990, p. 1 . &lt;) OJ No L 361 , 20 . 12. 1986, p. 1 . 0 OJ No L 297, 29. 10 . 1991 , p. 1 . 8) OJ No L 302, 31 . 10 . 1973, p. 1 . 9) OJ No L 62, 8 . 3 . 1991 , p. 26. (") OJ No L 88, 9. 4. 1991 , p. 7 . H OJ No L 10, 16 . 1 . 1992, p. 9 . ( « 3) OJ No L 302, 19. 10 . 1992, p. 1 . H OJ No L 117, 24. 5. 1995, p. 2 . 0 s) OJ No L 177, 28 . 7. 1995, p . 86. 7. 9 . 95 HEN " Official Journal of the European Communities No L 212/9 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Rice, No 1418/76 less ECU 16,78 , less 50 %, less ECU 6,52, HAS ADOPTED THIS REGULATION :  the duty applicable to imports of broken rice falling within CN code 1006 40 00 shall be equal to the duty set out in the Common Customs Tariff less 50 %, less ECU 3,62.' 2. Article 3 (2) is replaced by the following : '2 . The licence shall carry an obligation to import from the country of origin indicated. The import duty shall be that applicable on the date of submission of the licence application . The amount shall be adjusted on the basis of the difference between the intervention price applicable during the month of the licence appli ­ cation and that applicable on the date of release into free circulation, the difference being increased by :  80 % in the case of husked Indica rice ,  163 % in the case of milled Indica rice,  88 % in the case of husked Japonica rice,  1 67 % in the case of milled Japonica rice . The rice referred to in Article 3 of Commission Regu ­ lation (EC) No 1 573/95 Q shall be considered to be Indica and Japonica rice . Article 1 Regulation (EEC) No 2942/73 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 The amount by which the customs duties fixed pursuant to Article 12 (2) of Council Regulation (EEC) No 1418/76 (*) are to be reduced pursuant to Article 1 of Council Regulation (EEC) No 1250/77 (") shall be fixed at the latest on the tenth day of the month pre ­ ceding the quarter in which it is to apply. The reference period referred to in the said Article 1 shall be the quarter preceding the month in which the amount is fixed . 0 OJ No L 150 , 1 . 7 . 1995, p. 53 . 3 . In Articles 2 ( 1 ), (2) and (3) and 3 ( 1 ), (3) and (4), the word 'levy' is replaced by the words 'customs duties'. 0 OJ No L 166, 25. 6 . 1976, p. 1 . O OJ No L 146, 14. 6 . 1977, p. 9 .' 2 . In Article 3 (2), the word 'levy' is replaced by the words 'customs duty applicable'. Article 3 Regulation (EEC) No 862/91 is hereby amended as follows : 1 . Article 1 is replaced by the following : Article 1 The customs duties referred to in Article 1 ( 1 ) of Regu ­ lation (EEC) No 3491 /90 shall be calculated each week by the Commission as follows :  the duty applicable to imports of paddy rice falling within CN code 1006 10 , with the exception of that falling within CN code 1006 10 10, shall be equal to the customs duties set out in the Common Customs Tariff less 50 %, less ECU 4,34,  the duty applicable to imports of husked rice falling within CN code 1006 20 shall be equal to the duty fixed pursuant to Article 12 (2) of Regula ­ tion (EEC) No 1418/76 less 50 %, less ECU 4,34,  the duty applicable to imports of milled rice falling within CN code 1006 30 shall be equal to the duty fixed pursuant to Article 1 2 (2) of Regulation (EEC) No 1418/76 less ECU 16,78 , less 50 % , less ECU 6,52.' Article 2 Regulation (EEC) No 999/90 is hereby amended as follows : 1 . Article 1 is replaced by the following : Article 1 The customs duties referred to in Article 12 ( 1 ) of Regulation (EEC) No 715/90 shall be calculated every two weeks by the Commission as follows :  the duty applicable to imports of paddy rice falling within CN codes 1006 10 21 to 1006 10 98 shall be equal to the customs duties set out in the Common Customs Tariff less 50 % , less ECU 4,34,  the duty applicable to imports of husked rice falling within CN code 1006 20 shall be equal to the duty fixed pursuant to Article 12 (2) of Regula ­ tion (EEC) No 1418/76 less 50 %, less ECU 4,34,  the duty applicable to imports of milled rice falling within CN code 1006 30 shall be equal to the duty fixed pursuant to Article 12 (2) of Regulation (EEC) No L 212/ 10 EN Official Journal of the European Communities 7. 9 . 95  80 % in the case of husked Indica rice,  163 % in the case of milled Indica rice,  88 % in the case of husked Japonica rice,  167% in the case of milled Japonica rice . The rice referred to in Article 3 of Commission Regu ­ lation (EC) No 1573/95 (**) shall be considered to be Indica and Japonica rice . 2. Article 4 (2) is replaced by the following : *2. The import licence, issued for a quantity not exceeding that entered on the certificate of origin referred to in Article 2, shall carry an obligation to import from Bangladesh . The import duty shall be that applicable on the date of submission of the licence application . The amount shall be adjusted on the basis of the difference between the intervention price applicable during the month of the licence application and that applicable on the date of release into free circulation , the difference being increased by :  80 % in the case of husked Indica rice,  163 % in the case of milled Indica rice ,  88 % in the case of husked Japonica rice,  1 67 % in the case of milled Japonica rice . The rice referred to in Article 3 of Commission Regu ­ lation (EC) No 1573/95 (*) shall be considered to be Indica and Japonica rice . 0 OJ No L 117, 24. 5 . 1995, p. 2. O OJ No L 150, 1 . 7 . 1995, p. 53 .' 2 . In the third indent of Article 5 ( 1 ) and in Article 5 (3) (a), the word 'levy' is replaced by the words 'customs duties'. 0 OJ No L 150, 1 . 7 . 1995, p. 53 . 3 . is replaced by the following : 'Article 8 1 . The customs duties referred to in Article 1 of Regulation (EEC) No 3877/86 for Basmati rice falling within CN codes ex 100610 27, ex 1006 10 98 , ex 1006 20 17, ex 1006 20 98, ex 1006 30 27, ex 1006 30 48, ex 1006 30 67 and ex 1006 30 98 shall be fixed by the Commission for the application periods according to the criteria set out in paragraph 2. 2. The duty applicable to imports of Basmati rice referred to in paragraph 1 shall be equal to 75 % of the duty fixed pursuant to Article 12 (2) of Regulation (EEC) No 1418/76. The duty shall not be less, however, than the difference between the free-at-frontier price for Basmati rice and the intervention price increased by 80 % in the case of husked rice and 163 % in the case of milled rice .' 3 . In Article 4 ( 1 ), (3) and (4), the word 'levy is replaced by the words 'customs duties'. Article 4 Regulation (EEC) No 81 /92 is hereby amended as follows : Article 5 Notwithstanding Article 10 of Regulation (EEC) No 1162/92, the security for licences issued pursuant to Regulations (EEC) No 2942/73, (EEC) No 999/90 and (EEC) No 862/91 shall be ECU 28 per tonne. 1 . Article 4 ( 1 ) is replaced by the following : ' 1 . The import licence application shall be submitted to the competent authorities of the Member States and shall include an application for advance fixing of the duty referred to in Article 8 applicable on the day it is submitted . Notwithstanding Article 10 of Commission Regulation (EEC) No 1 162/95 (*), the security shall be equal to 25 % of the duty applicable to the product concerned on the day of application is submitted. The amount shall be adjusted on the basis of the difference between the intervention price applicable during the month of the licence application and that applicable on the date of release into free circulation , the difference being increased by : Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 30 June 1996 . 7 . 9 . 95 1 EN | Official Journal of the European Communities No L 212/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1995 . For the Commission Franz FISCHLER Member of the Commission